                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                                  No. 1:19-cv-126-DSC

ROBERT MARKLE,                        )
                                      )
                       Plaintiff,     )
                                      )
               v.                     )
                                      )                CONSENT ORDER
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                       Defendant.     )


       This action being submitted to the Court for entry of a Consent Order, and it appearing that

the parties have agreed that the Commissioner of Social Security should pay the sum of $6,200.00,

in full and final settlement of all claims arising under the Equal Access to Justice Act (“EAJA”).

See 28 U.S.C. § 2412(d). It also appearing that Plaintiff’s counsel should be paid $400.00 in costs

from the Judgment Fund by the U.S. Department of Treasury pursuant to 28 U.S.C. § 2412(a)(1),

       It is therefore ORDERED that the Judgment Fund by the U.S. Department of Treasury pay

to Plaintiff’s counsel $400.00 in costs and that the Commissioner of Social Security pay to Plaintiff

the sum of $6,200.00 in attorney fees in full satisfaction of any and all claims arising under EAJA,

28 U.S.C. § 2412(d), and upon the payment of such sums this case is dismissed with prejudice. If

the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by

check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O. Box 58129

Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to his attorney of his

right to payment of attorney’s fees under the EAJA. If the payment is subject to offset, then any

remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s office address.


                                                 1
SO ORDERED.

              Signed: February 5, 2020




                             2
